Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 1 of 11 PageID 22




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                           CASE NO. 8:20-cv-00050-SCB-JSS

MICHAEL KEEVER, individually, and
as the class representative of others
similarly situated,

       Plaintiff,
vs.

BELLE VISTA BLUFFS, INC.
a Florida Registered Corporation, and

BEVERLY C. MACKIN, individually.

      Defendants.
__________________________________________________/


              AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       The Plaintiff, MICHAEL KEEVER, individually, and as class representative of others

similarly situated (herein after referred to as "KEEVER"), by and through his undersigned

counsel, sues BELLE VISTA BLUFFS, INC. a Florida Corporation, and BEVERLY C.

MACKIN, individually (collectively referred to as "Defendants") for violations of the minimum

wage and overtime provisions of the Fair Labor Standards Act ("FLSA") 29 USC § 206 and §207

and states as follows:

                               PRELIMINARY STATEMENT

       1.      The Plaintiff brings this action for violations of the FLSA § 206 for failure to pay

               minimum wage compensation and §207 for failure to pay overtime compensation

               at one and one half the normal rate of pay for all hours worked in excess of forty

               (40) hours per work week.
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 2 of 11 PageID 23




     2.    Defendants unlawfully misclassified Plaintiff KEEVER as an exempt employee to

           avoid compensating him minimum wages and overtime.

     3.    Defendants failed to pay Plaintiff in accordance with the FLSA.

     4.    Specifically, Plaintiff was not paid minimum wages for all hours worked and was

           not paid overtime at one and one half regular hourly pay for all hours worked in

           excess of 40 hours per work week.

     5.    Plaintiff was not paid the salary basis minimum that meets the definition of exempt

           under the FLSA.

     6.    In this pleading, "Defendants", means the named Defendants, BELLE VISTA

           BLUFFS, INC. and BEVERLY C. MACKIN, individually, and other

           corporation, organization, or entity responsible for the employment practices

           complained of herein (discovery may reveal additional Defendants that should be

           included).

     7.    The allegations in this pleading are made without any admission that, as to any

           particular allegation, Plaintiff bears the burden of pleading, proof, or persuasion.

     8.    Plaintiff reserves all rights to plead in the alternative.

                          PARTIES, JURISDICTION AND VENUE

     9.    This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to

           28 USC §§ 1331 and 1337 and 29 USC § 216(b), because this action involves a

           federal question under the Fair Labor Standards Act.

     10.   The Court has supplemental jurisdiction with respect to claims arising under state

           law pursuant to 28 USC § 1367.




                                                                                   Page 2 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 3 of 11 PageID 24




     11.   Venue is proper in the District Court, because Defendants operate substantial

           business in Middle District of Florida. Furthermore, the damages complained of

           occurred in Middle District of Florida at the Defendants' place of business located

           in the Middle District of Florida.

     12.   Plaintiff is a resident of Middle District of Florida and was employed by Defendants

           as a medical technician/caregiver from approximately September 25, 2019 until

           present.

     13.   At all times relevant to this action, Plaintiff has been an employee within the

           meaning of 29 USC § 203(e)(I).

     14.    Defendant, BEVERLY C. MACKIN, is a Florida resident and/or individual who

           conducts business in the State of Florida. She is the sole shareholder of BELLE

           VISTA BLUFFS, INC. She created and directed the pay practices and controlled

           and directed the work of Plaintiff. BEVERLY C. MACKIN is also an officer and

           manager of Defendant, BELLE VISTA BLUFFS, INC., thus making her an

           employer within the meaning of the FLSA. See In Re: Van Diepen, P.A., 236 F.

           App'x 498, 12 Wage & Hour Cas. 2d (BNA) 1358 (11th Cir. 2007) (allowing

           individual liability).

     15.   The FLSA defines "employer" as any "person" acting directly or indirectly in the

           interests of an employer in relation to an employee. 29 USC § 203(d). See also

           Boucher v. Shaw, 572 Fed. 3d 1087, 1090 (9th Cir. 2009) (the definition of

           "employer" under the Fair Labor Standards Act (FLSA) is not limited by the

           common law concept of "employer", but is to be given an expansive interpretation

           in order to effectuate the FLSA's broad remedial purposes).



                                                                                  Page 3 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 4 of 11 PageID 25




     16.   Defendant, BELLE VISTA BLUFFS, INC., is a Florida Corporation with its

           principal address at 1138 Rosemary Dr., Largo, FL 33770 and may be served

           through its registered agent for service of process, BEVERLY C. MACKIN, at

           1138 Rosemary Dr., Largo, FL 33770.

     17.   At all times material hereto, BELLE VISTA BLUFFS, INC. was an "enterprise

           engaged in commerce" within the meaning of the FLSA.

     18.   At all times material hereto, BELLE VISTA BLUFFS, INC. was the "employer"

           of Plaintiff within the meaning of the FLSA, 29 USC § 203.

     19.   This action is brought under the FLSA to recover from Defendants unpaid overtime

           wages, unpaid minimum wages, monies due and owing, liquidated damages, and

           reasonable attorneys' fees and costs.

     20.   All conditions precedent to the filing of this action have been performed.

                             GENERAL ALLEGATIONS

     21.   Plaintiff KEEVER was employed by Defendants as a medical technician/caregiver

           from approximately September 25, 2019 until present.

     22.   Plaintiff’s job duties as a medical technician/caregiver included dressing,

           showering, transferring, cleaning, monitoring, distribute medication, and cooking

           for residents, along with all other activities so directed by BELLE VISTA

           BLUFFS, INC. and its officers and agents.

     23.   At all times relevant, Plaintiff was supervised by BELLE VISTA BLUFFS, INC’s

           officers and agents and did not have the right to independent operations or decision

           making.

     24.   Defendants further agreed to pay Plaintiff $12.00 per hour for work performed.



                                                                                  Page 4 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 5 of 11 PageID 26




     25.   Defendants' failure to properly pay Plaintiff was a willful violation of the FLSA.

     26.   Defendants have no good faith basis for failing to pay Plaintiff appropriately, nor

           for failing to pay the appropriate overtime.

     27.   Plaintiff’s actual payment from Defendants did not amount to minimum wage as

           required by FLSA.

     28.   Defendants have no good faith basis for failing to pay Plaintiff appropriately nor

           for failing to pay the appropriate minimum wages due.

     29.   Defendants, as business owners, are fully aware of the minimum hourly pay,

           overtime, and classification of individuals performing work for the Defendants.

     30.   Plaintiff does not have the authority to hire, fire, or discipline other employees.

     31.   Plaintiff is a non-exempt employee whose duties dictate the same; his job duties do

           not involve the use of discretion in the performance of his job.

     32.   Plaintiff’s position is subject to the FLSA wage provisions.

     33.   Defendants compensated KEEVER at a rate of $12.00 per hour for hourly work on

           the clock, but they required him to clock out after a certain time and did not pay

           any regular wages for hours worked off the clock or one and one half times regular

           wages for overtime hours worked by the Plaintiff in excess of 40 hours per work

           week.

     34.   Plaintiff complained to Defendants regarding their unlawful pay practices.


                            COUNT I
      VIOLATION OF MINIMUM WAGE PROVISIONS OF THE FLSA § 206

     35.   Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through

           34 as if fully set forth herein.



                                                                                    Page 5 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 6 of 11 PageID 27




     36.   KEEVER was an employee of Defendants within the meaning of 29 USC

           § 203(e)(1).

     37.   Defendants are employers within the meaning of 29 USC § 203(d).

     38.   The minimum wage provisions set forth in FLSA § 206 apply to Defendants, who

           engaged in commerce under the definition of the FLSA.

     39.   During the relevant time period, KEEVER was not paid minimum wage

           compensation for all of the hours he worked for Defendants.

     40.   During the relevant time period, Defendants required KEEVER, a non-exempt

           employee under the FLSA, to work and compensated him less than the minimum

           hourly wage.

     41.   Defendants are, or should have been, aware of FLSA's minimum wage

           requirements, its provisions and exemptions, and know, or should have known,

           that withholding wages from KEEVER constituted a willful violation of the

           FLSA.

     42.   Therefore, Defendants willfully and intentionally engage in a pattern and practice

           of violating the minimum wage provisions of the FLSA by refusing to pay

           KEEVER a minimum hourly wage for all hours worked.

     43.   Defendants cannot show in good faith reliance upon any factor or law for failing

           to pay the lawful minimum hourly rate of pay for all hours worked by KEEVER.

     44.   Evidence reflecting the precise number of hours worked by KEEVER is in the

           possession of Defendants. If these records are unavailable, KEEVER may

           establish the hours he worked solely by his testimony, and the burden of

           overcoming such testimony shifts to the employer. See Anderson v. Mount



                                                                                 Page 6 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 7 of 11 PageID 28




               Clemens Pottery Company, 328 US 680 (1946).

       45.     KEEVER is entitled to a minimum hourly rate for each hour worked.

       46.     As a direct result of Defendants’ violation of the FLSA, KEEVER suffered

               damages by being denied minimum wages in accordance with Section 206 and

               Section 216(b) of the FLSA in addition to the damages associated with the loss of

               his Social Security and employer contributions to Social Security benefits.

       47.     Defendants have not made a good faith effort to comply with the FLSA with

               respect to its compensation of KEEVER.

       WHEREFORE, Plaintiff, MICHAEL KEEVER, individually, and as class

representative of others similarly situated, requests this Honorable Court to:

       A.      Order Defendants to pay an award of damages to fully compensate KEEVER for

               minimum hourly wages and other compensation to which he is entitled;

       B.      Order Defendants to pay liquidated damages;

       C.      Order Defendants to pay prejudgment interest on all sums due KEEVER;

       D.      Order Defendants to pay compensatory damages allowable at law;

       E.      Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

               and grant such further relief as the court deems just, necessary, and proper.


                                   COUNT II
               VIOLATION OF OVERTIME PROVISIONS OF THE FLSA (§ 207)

       48.     Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 34

               as if fully set forth herein.

       49.     Plaintiff was an employee of Defendants within the meaning of 29 USC

               § 203(e)(1).



                                                                                       Page 7 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 8 of 11 PageID 29




     50.   Defendants are employers within the meaning of 29 USC § 203(d).

     51.   The overtime wage provisions set forth in FLSA § 207 apply to Defendants, who

           engaged in commerce under the definition of the FLSA.

     52.   During the relevant time period, Plaintiff was not paid overtime compensation for

           all hours worked in excess of forty (40) hours per week.

     53.   During the relevant time period, Defendants required Plaintiff, a non-exempt

           employee under the FLSA, to regularly work in excess of forty (40) hours per week

           without payment of overtime.

     54.   Defendants are, or should have been, aware of FLSA's overtime calculations, its

           provisions and exemptions, and know, or should have known, that withholding

           wages from Plaintiff constituted a willful violation of the FLSA.

     55.   Therefore, Defendants willfully and intentionally engaged in a pattern and practice

           of violating the overtime provisions of the FLSA by refusing to pay overtime to

           Plaintiff for all hours worked in excess of forty (40) hours per week.

     56.   Defendants cannot show in good faith reliance upon any factor or law for failing to

           pay overtime compensation at a rate of one- and one-half times Plaintiff’s ordinary

           rate of pay.

     57.   Evidence reflecting the precise number of overtime hours worked by Plaintiff is in

           the possession of Defendants. If these records are unavailable, Plaintiff may

           establish the hours he worked solely by his testimony, and the burden of

           overcoming such testimony shifts to the employer.          See Anderson v. Mount

           Clemens Pottery Company. 328 US 680 (1946).




                                                                                    Page 8 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 9 of 11 PageID 30




       58.     Plaintiff is entitled to time and one-half of his regular hourly rate for each hour

               worked in excess of forty (40) hours per work week.

       59.     As a direct result of Defendants' violation of the FLSA, Plaintiff suffered damages

               by being denied overtime wages in accordance with Section 207 and Section 216(b)

               of the FLSA, in addition to the damages associated with the loss of his Social

               Security and employer contributions to Social Security benefits.

       60.     Defendants have not made a good faith effort to comply with the FLSA with respect

               to their compensation of Plaintiff.

       WHEREFORE, Plaintiff, MICHAEL KEEVER, individually, and as class

representative of others similarly situated, requests this Honorable Court to:

       A.      Order Defendants to pay an award of damages to fully compensate KEEVER for

       overtime wages and other compensation to which he is entitled;

       B.      Order Defendants to pay liquidated damages;

       C.      Order Defendants to pay pre-judgment interest on all sums due Plaintiff;

       D.      Order Defendants to pay compensatory damages allowable at law;

       E.      Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

and grant such further relief as the court deems just, necessary, and proper.

                                            COUNT III
                                     RETALIATORY DISCHARGE

       61.     Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 34

               as if fully set forth herein.

       62.     The FLSA anti-retaliation provision states that it is unlawful for an employer to

               “discharge or in any other manner discriminate against any employee because




                                                                                       Page 9 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 10 of 11 PageID 31




               such employee has filed a complaint or instituted, or caused to be instituted, any

               proceeding under or related to the FLSA”. FLSA 29 USC§215(a)

       63.     Plaintiff engaged in an activity protected by the FLSA by filing a Complaint

               against the Defendant alleging failure to pay minimum wage and overtime

               consistent with the provisions of FLSA.

       64.     Subsequently, the Defendant, initiated adverse actions against the Plaintiff by

               sending him home after receiving notice of this Complaint and subsequently

               constructively terminating Plaintiff by advising him that the Defendant was “no

               longer scheduled to work.” even though the Plaintiff was previously schedule to

               work.

       65.     A causal connection exists between the employee’s activity and the adverse

               action.

       WHEREFORE, Plaintiff, MICHAEL KEEVER, individually, and as class

representative of others similarly situated, requests this Honorable Court to:

               A.        Order Defendants to pay an award of damages to fully compensate

                         KEEVER for compensation to which he is entitled;

               B.        Order Defendants to pay liquidated damages;

               C.        Order Defendants to pay pre-judgment interest on all sums due Plaintiff;

               D.        Order Defendants to pay compensatory damages allowable at law;

               E.        Order Defendants to pay an award of attorney's fees pursuant to 29 USC

                         § 216(b) and grant such further relief as the court deems just, necessary, and

                         proper.




                                                                                        Page 10 of 11
Case 8:20-cv-00050-SCB-JSS Document 5 Filed 01/13/20 Page 11 of 11 PageID 32




                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Complaint and on all issues so triable.



       WHEREFORE, the Plaintiff, MICHAEL KEEVER, individually and as the class

representative of others similarly situated, demands judgment for damages, including punitive

damages, against the Defendants, BELLE VISTA BLUFFS, INC. and BEVERLY C.

MACKIN, together with such other and further relief as this Honorable Court deems necessary

and appropriate.

Dated this: January 13, 2020



                                               TRAGOS, SARTES & TRAGOS, PLLC

                                                 /s/ Peter A. Sartes, MBA/JD

                                               Peter A. Sartes, MBA/JD
                                               Florida Bar Number: 0582905
                                               Email: peter@greeklaw.com

                                                /s/ Peter L. Tragos, Esq.

                                               Peter L. Tragos, Esq.
                                               Florida Bar Number 106744
                                               Email: petertragos@greeklaw.com

                                               601 Cleveland St Suite 800
                                               Clearwater, FL 33755
                                               Telephone: (727) 441-9030
                                               Fax: (727) 441-9254
                                               Secondary E-Mail: patrick@greeklaw.com




                                                                                          Page 11 of 11
